DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 10 May 2022 is acknowledged.
A specification amendment is received and entered.
Claims 1, 4, 11, and 23 are amended.  New claims 24-25 are presented.
Claims 1, 3-5, 7-13, and 21-25 are pending.  The present action treats claims 1, 3-5, 7-13, and 21-25 on the merits.
Response to Arguments
Whereas the specification amendment of 10 May 2022 is entered, the specification objection of the previous office action dated 1 February 2022 is withdrawn because the amendment overcomes the objection.
Applicant’s arguments with respect to 35 USC 103 rejections of claims 1, 3-5, 7-13, and 21-23 (see pages 6-11 of remarks) as well as new claims 24-25 (see page 12 of remarks) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5, 11-13, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4 and 11 each recite “upper is secured to the bootie by seam tape such that a medial side and a lateral side of the knit upper are seamless”.  The medial and lateral sides being “seamless” is new matter insofar as the seam tape 150 is used to secure the upper to the bootie (paragraph 43) in the manner shown in Fig. 6 (i.e. on at least a medial or lateral side of the upper).  Accordingly, the junction between upper and bootie is understood to be a seam and at least the medial side or lateral side of the upper includes said seam.
Claims 5 and 12-13 are rejected if only because they depend from a rejected claim.
Claim 25 recites “recessed slot comprises a portion of the bootie secured to the midsole at a location inward of an outer edge of the midsole”.  Paragraph 52 of the present application asserts that the footwear “may be formed with a recessed slot…on a medial and/or lateral side of footwear” and that the recessed slot “may be formed” in a specific manner; however, the specification does not teach that the slot comprises any portion of the bootie.  Accordingly, the slot’s comprising a portion of bootie is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 11-13, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 11 each recite “upper is secured to the bootie by seam tape such that a medial side and a lateral side of the knit upper are seamless”.  The medial and lateral sides being “seamless” is indefinite insofar as the seam tape 150 is used to secure the upper to the bootie (paragraph 43) in the manner shown in Fig. 6 (i.e. on at least a medial or lateral side of the upper).  Accordingly, the junction between upper and bootie is understood to be a seam and at least the medial side or lateral side of the upper includes said seam.
For the purpose of applying art, the limitation is understood to be met if the seam tape is secured to the medial and lateral sides of the upper without applying stitches directly on the upper.
Claims 5 and 12-13 are rejected if only because they depend from a rejected claim.
Claim 25 recites “recessed slot comprises a portion of the bootie secured to the midsole at a location inward of an outer edge of the midsole”.  Paragraph 52 of the present application asserts that the footwear “may be formed with a recessed slot…on a medial and/or lateral side of footwear” and that the recessed slot “may be formed” in a specific manner; however, the specification does not teach that the slot comprises any portion of the bootie.  Accordingly, it is not understood what is meant by the slot comprising a portion of the bootie.   For the purpose of applying art, the limitation is understood to be met if a portion of a bootie, secured to a midsole, is disposed inward of a recessed portion of an exterior surface of the shoe and at least a portion of the slot is located inward of at least a portion of the midsole.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 23 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 23 recites “the toe region at least partially covers a front of the wearer’s foot”.  This limitation is understood to be directed to or encompass a human organism.  This 35 USC 101 rejection could be overcome by amending the language to recite “the toe region is configured to at least partially cover a front of the wearer’s foot”.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Boucher, US 2015/0342261].
Boucher teaches (Figs. 1A, 1B, 3D, 5A-5B, 6A-6B, and 7A-7C):
An article of footwear (“article of footwear”; paragraph 65), comprising: a bootie (the combined elements 10, 12, 14, 16; i.e. “first portion forming a sock foot 10, provided with an end 12 and a heel 14. This foot is extended by an upper 16. These elements 10, 12, 14, 16 constitute the typical structure of a sock”; paragraph 36) configured to enclose a wearer's foot (paragraph 57), wherein the bootie comprises a lower portion (see annotated Fig. 5B – a below) configured to be arranged below the wearer's foot, an upper portion (see annotated Fig. 5B – a below) configured to at least partially cover the wearer's foot, wherein the upper portion comprises a heel region (see annotated Fig. 5B – a below) configured to encircle a heel of the wearer's foot, and a toe region (see annotated Fig. 5B – a below) opposite the heel region, wherein the toe region at least partially covers a front of the wearer's foot (paragraph 57); a midsole (“the composite element of FIG. 3D”; paragraph 58 wherein said composite (also called “reinforcing”) element is numeral 3 in accordance with paragraphs 47 and 49) secured to (“sock made of textile material and the reinforcing element, can be assembled, for example by gluing, the assembly”; paragraph 60) the lower portion of the bootie from the heel region to the toe region (insofar as the bootie is secured to the bootie and the bootie extends from heel to toe, the lower portion of the bootie is so configured), and wherein the midsole extends onto the upper portion of the bootie at the heel region (element 48 of the midsole extends onto the upper portion as shown in Fig. 6A); and a knit (“made on a cylinder 5 (FIG. 2A), for example by knitting”; paragraph 40) upper (the combined elements 18 and 20 i.e. “second heel 18” and “second upper 20” secured on the bootie (in the manner shown in Figs. 7A-7C and described in paragraphs 61-63) such that the knit upper covers an exterior surface of the bootie and the midsole (as in Figs. 7A-7C; see also paragraph 63).

    PNG
    media_image1.png
    589
    905
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4 (as best understood), 7-10, 21, 24, and 25 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over [Chen, US 2001/0049889] in view of [Sacre, US 4,599,810] and [Poegl, US 2019/0208862].
Regarding claim 1:
Chen teaches (Figs. 1-2):
An article of footwear (“shoe”; paragraph 22), comprising: a bootie (the combined elements 2 and 6; i.e. “lining sleeve 2” and “sock-like inner lining 6”; paragraph 22) configured to enclose a wearer's foot, 
a midsole (“insole 4”; paragraph 25) secured to the bootie (midsole 4 is secured to upper 1A (paragraph 25); and sleeve 2 of the bootie is secured to the upper 1A (paragraph 22)) ; an upper (“upper 1A”; paragraph 22) secured on the bootie (sleeve 2 of the bootie is “bonded adhesively to the inner surface of the upper 1A”; paragraph 23) such that the upper covers an exterior surface of the bootie (sleeve 2 of the bootie is “bonded adhesively to the inner surface of the upper 1A”; paragraph 23; see also Fig. 2) and the midsole (upper 1A’s covering an exterior surface of the midsole 4 is seen in Fig. 2; see also paragraph 25); and an outsole (“outsole 5”; paragraph 25) secured to a lower surface of the midsole (upper 1A is secured to both midsole 4 and outsole 5 (paragraph 25); the upper being on a lower surface of midsole 4 is seen in Fig. 2), wherein at least a portion of the upper is arranged between the midsole and the outsole (paragraph 25; see also Fig. 2 wherein a portion of upper 1A is arranged between midsole 4 and outsole 5).
Chen teaches the bootie a “sock-like” component (paragraph 22).  Thus Chen at least suggests the bootie is like a sock and therefore Chen at least suggests the bootie is configured to cover a foot of a wearer in a sock-like manner.  However, Chen does not expressly teach the bootie comprises a toe region configured to cover a front of the wearer's foot.
However, Sacre teaches (Fig. 2) a bootie comprising a “sock-like liner” wherein the bootie comprises a toe region configured to cover a front of the wearer’s foot (Fig. 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of footwear of Chen such that its bootie comprises a toe region configured to cover a front of the wearer's foot, as in Sacre, in order to yield the predictable result of affording waterproof and vapor-permeable properties to the toe region of the footwear.  One would be motivated to adopt the modification insofar as Chen teaches a purpose of the liner is “to provide a waterproof shoe which permits the wearer's feet to breathe”; paragraph 10.
Thus Chen in view of Sacre teach all the claimed limitations except that the upper is a knit upper.
However, Poegl teaches an upper comprising knit structure which is “lightweight…and also breathable” (paragraph 484); thus Poegl teaches a knit upper.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of footwear of the modified Chen such that its upper is a knit upper, as in Poegl, in order to arrive at a shoe that is lightweight and of high breathability, as taught by Poegl (paragraph 484).  One would be motivated to adopt the modification insofar as Chen suggests excessive weight is undesirable (paragraph 9) and further teaches the shoe should be breathable (paragraphs 10-11).

Regarding claim 3:
Chen in view of Sacre and Poegl teach the article of footwear of claim 1, as set forth above.
Chen further teaches wherein a perimeter edge (“inwardly turned bottom flange 12A”) of the upper is secured between the midsole and the outsole (see Fig. 2).
Thus the modified Chen meets claim limitations insofar as the modified Chen’s upper is a knit upper (see above addressing of claim 1).

Regarding claim 4:
Chen in view of Sacre and Poegl teach the article of footwear of claim 1, as set forth above.
Chen further teaches wherein the upper is secured to the bootie by seam tape (“waterproof tape 31A is bonded adhesively to…sleeve 2…and is further bonded adhesively to…upper 1A”; paragraph 24) such that a medial side and a lateral side of the upper are seamless (refer to above 35 USC 112b rejection of claim 4; insofar as the tape adhesively bonds upper and bootie without stitching at the site of the tape, the limitation is met as best understood).
Thus the modified Chen meets claim limitations insofar as the modified Chen’s upper is a knit upper (see above addressing of claim 1).

Regarding claim 7:
	Chen in view of Sacre and Poegl teach the article of claim 1, as set forth above.
	Chen does not expressly teach wherein the knit upper comprises elastic yarn.
	However, in further view of Poegl, Poegl teaches a knit upper wherein “an elastic yarn may be used to influence the stretchability of the resulting textile” (paragraph 41).  Poegl further teaches “instep portion comprises more stretch to allow for an easy donning of the final shoe” (paragraph 49).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the knit upper of the modified Chen to comprise the elastic yarn of Poegl in order to allow for easy donning of the shoe, as taught by Poegl (paragraph 49).
	In adopting this additional modification taught by Poegl, one would arrive at the claimed limitations because the first modification taught by Poegl and presented above in addressing claim 1 is the upper is a knit upper.

Regarding claim 8:
	Chen in view of Sacre and Poegl teach the article of claim 7 as set forth above.
	Chen does not expressly teach wherein the knit upper comprises a first zone and a second zone each comprising elastic yarn, and wherein the first zone comprises a higher proportion of elastic yarn than the second zone.
	However, in further view of Poegl:
	Poegl teaches a shoe upper ([0196], [0385]; fig. 50) comprising a first zone “elastic zone that corresponds to the instep and/or part of the collar” [0386], fig. 50; Zone B2 inset figure in fig. 50) which “may allow for easy access of the foot to the shoe” [0468]; the properties of the elastic zone are such that “to ensure the shoe stretches enough to be put on.” [0386]
Poegl teaches a second zone “strength zone” (fig. 50; [0385]) at the lateral and medial sides of the foot ([0443]; fig. 7a; Zone B1 inset figure in fig. 50).  A “strength zone…provides stability to the foot” [0443].
Poegl further teaches “medial and/or lateral side of the shoe upper comprises less stretch to provide for support of the foot, whereas the instep portion comprises more stretch to allow for an easy donning of the final shoe” [0091].  
In order to achieve the desired properties of these first and second zones, Poegl teaches a knit upper [0443; fig. 7a] wherein the first zone and the second zone each comprise elastic yarn (fig. 66, [0468] and fig. 65, [0467]) and wherein the first zone comprises a higher proportion (one of four ply types of yarn is an elastic yarn) of elastic yarn than the second zone (one of seven ply types of yarn is an elastic yarn).  Thus Poegl teaches the knit upper comprises a first zone and a second zone each comprising elastic yarn, and wherein the first zone comprises a higher proportion of elastic yarn than the second zone.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the knit upper of the modified Chen with the first zone and second zone each comprising elastic yarn, and wherein the first zone comprises a higher proportion of elastic yarn than the second zone of Poegl in order to achieve an article which provides adequate support for the foot (via the second zone) while allowing for stretchability of the upper (via the first zone) to easily allow for donning of the shoe, as taught by Poegl [0091].

Regarding claim 9:
	Chen in view of Sacre and Poegl teach the article of claim 1, as set forth above.
Chen further teaches wherein the midsole comprises a sidewall (refer to below annotated Fig. 2 - a of Chen) and a lower surface (refer to below annotated Fig. 2 – a of Chen), and wherein the upper fully covers the sidewall of the midsole (refer to below annotated Fig. 2 – a of Chen)
Thus Chen in view of Sacre and Poegl teach the claimed limitations because the modification taught by Poegl as applied to claim 1 is the upper is a knit upper.

    PNG
    media_image2.png
    1093
    1415
    media_image2.png
    Greyscale

Regarding claim 10:
	Chen in view of Sacre and Poegl teach the article of claim 1, as set forth above.
Chen further teaches wherein the upper fully covers the exterior surface of the bootie. Refer to Fig. 2 of Chen wherein upper (1A) fully covers the exterior surface of bootie (2 and 6); refer also to Fig. 1 wherein only upper 1A (and not bootie) is identified and visible in perspective view.
Thus Chen in view of Sacre and Poegl teach the claimed limitations because the modification taught by Poegl as applied to claim 1 is the upper is a knit upper.  

Regarding claim 21:
	Chen in view of Sacre and Poegl teach the article of claim 1, as set forth above.
Chen further teaches wherein the bootie comprises a medial side (refer to annotated Fig. 2 – b below) and a lateral side (refer to annotated Fig. 2 – b below), and wherein the bootie is substantially open at the medial and lateral sides (the bootie is open as said sides as shown in Fig. 2 and in order to permit foot insertion).

    PNG
    media_image3.png
    860
    928
    media_image3.png
    Greyscale


Regarding claim 24:
	Chen in view of Sacre and Poegl teach the article of claim 1, as set forth above.
Chen further teaches further comprising a recessed slot (see annotated Fig. 2 – c below extending along a medial side or a lateral side of the article of footwear.

    PNG
    media_image4.png
    916
    512
    media_image4.png
    Greyscale

Regarding claim 25:
	Chen in view of Sacre and Poegl teach the article of claim 24, as set forth above.
Chen further teaches wherein the recessed slot comprises a portion of the bootie secured to the midsole at a location inward of an outer edge of the midsole (see annotated Fig. 2 – d below; refer to above 35 USC 112b rejection of claim 25; insofar as a portion of the bootie, said bootie being secured to the midsole (bootie is secured to midsole as presented in above addressing of claim 1), is disposed inward of the recessed slot and at least a portion of the slot is located inward of at least a portion of the midsole, the limitation is met as best understood).

    PNG
    media_image5.png
    916
    744
    media_image5.png
    Greyscale

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over [Chen, US 2001/0049889], [Sacre, US 4,599,810], and [Poegl, US 2019/0208862] as applied to claim 1 above and further in view of [Sokolowski, US 2008/0110049].
Chen in view of Sacre and Poegl teach the article of claim 1, as set forth above.
Chen does not expressly teach wherein the knit upper comprises a medial side and a lateral side, and wherein the medial side of the knit upper is secured to the lateral side of the knit upper by a seam arranged at a heel region of the knit upper.
However, Sokolowski teaches (Fig. 10A and 10B) a flat stitched knit upper wherein a lateral side and a medial side of the knit upper are secured by a seam (“rear edges 75 joined…to form a seam”; paragraph 59) arranged at a heel region (“extends upward along the heel”; paragraph 59) of the knit upper and that such configuration “may define an opening that permits the foot to enter and exit a void within upper” (paragraph 59).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Chen with the knit upper comprises a medial side and a lateral side, and wherein the medial side of the knit upper is secured to the lateral side of the knit upper by a seam arranged at a heel region of the knit upper of Sokolowski in order to form a knitted upper appropriate for permitting the foot to enter and exit a void within the upper, as taught by Sokolowski (paragraph 59).

Claims 11-13 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over [Chen, US 2001/0049889] in view of [Poegl, US 2019/0208862].

Regarding claim 11:
Chen teaches (Figs. 1-2):
An article of footwear (“shoe”; paragraph 22), comprising: a bootie (the combined elements 2 and 6; i.e. “lining sleeve 2” and “sock-like inner lining 6”; paragraph 22) configured to enclose a wearer's foot, 
a midsole (“insole 4”; paragraph 25) secured to a lower portion of the bootie (midsole 4 is secured to upper 1A (paragraph 25); and sleeve 2 of the bootie is secured to the upper 1A at 31A, (paragraph 24), wherein 31A is disposed at a lower portion of the bootie (Refer to Fig. 2));
an upper (“upper 1A”; paragraph 22) secured on the bootie (sleeve 2 of the bootie is “bonded adhesively to the inner surface of the upper 1A”; paragraph 23) by seam tape (“waterproof tape 31A is bonded adhesively to…sleeve 2…and is further bonded adhesively to…upper 1A”; paragraph 24) such that a medial side and a lateral side of the knit upper are seamless (refer to above 35 USC 112b rejection of claim 11; insofar as the tape adhesively bonds upper and bootie without stitching at the site of the tape, the limitation is met as best understood)
wherein the upper covers an exterior surface of the bootie (sleeve 2 of the bootie is “bonded adhesively to the inner surface of the upper 1A”; paragraph 23; see also Fig. 2) and the midsole (upper 1A’s covering an exterior surface of the midsole 4 is seen in Fig. 2; see also paragraph 25)
and an outsole (“outsole 5”; paragraph 25) secured to the midsole (upper 1A is secured to both midsole 4 and outsole 5 (paragraph 25)), wherein the outsole is configured to serve as a ground-engaging surface (refer to Fig. 1 wherein outsole 5 is so configured).
Thus Chen teaches all the claimed limitations except that the upper is a knit upper.
However, Poegl teaches an upper comprising knit structure which is “lightweight…and also breathable” (paragraph 484); thus Poegl teaches a knit upper.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of footwear of Chen such that its upper is a knit upper, as in Poegl, in order to arrive at a shoe that is lightweight and of high breathability, as taught by Poegl (paragraph 484).  One would be motivated to adopt the modification insofar as Chen suggests excessive weight is undesirable (paragraph 9) and further teaches the shoe should be breathable (paragraphs 10-11).

Regarding claim 12:
Chen in view of Poegl teach the article of footwear of claim 11, as set forth above.
Chen further teaches wherein the upper is secured between the midsole and the outsole.
(“flange 12A of the upper 1A is secured to” midsole “4 and…outsole 5”; paragraph 25; refer to Fig. 2 showing 12A of the upper being between midsole 4 and outsole 5)
	Thus Chen in view of Poegl teach the limitations because the modification taught by Poegl and presented above in addressing claim 11 is the upper is a knit upper.

Regarding claim 13:
Chen in view of Poegl teach the article of footwear of claim 11, as set forth above.
Chen does not expressly teach wherein the knit upper comprises elastic yarn.
However, in further view of Poegl, Poegl teaches a knit upper wherein “an elastic yarn may be used to influence the stretchability of the resulting textile” (paragraph 41).  Poegl further teaches “instep portion comprises more stretch to allow for an easy donning of the final shoe” (paragraph 49).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the knit upper of the modified Chen to comprise the elastic yarn of Poegl in order to allow for easy donning of the shoe, as taught by Poegl (paragraph 49).
	In adopting this additional modification taught by Poegl, one would arrive at the claimed limitations because the first modification taught by Poegl and presented above in addressing claim 11 is the upper is a knit upper.

Claim 5 is free of art rejections, but is subject to 35 USC 112(a) and 35 USC 112(b) rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         

/SHARON M PRANGE/               Primary Examiner, Art Unit 3732